Judgment, Supreme Court, Bronx County (George Covington, J., at hearing and trial), rendered February 17, 1987, which convicted defendant, after a jury trial, of robbery in the first degree and reckless endangerment in the first degree, and sentenced him as an armed violent felon to consecutive, indeterminate prison terms of from 10 to 20 years and 2 Vi to 5 years, respectively, unanimously affirmed.
Defendant and two co-defendants stole the complainant’s Mercedes Benz at gun point. The car was observed the following day by several police officers, who apprehended defendant and his accomplices after a high speed chase.
Defendant maintains that the prosecutor impermissibly discriminated against him by systematically eliminating Hispanics from the jury. (See, Batson v Kentucky, 476 US 79.) However, a review of the record reveals that there was no pattern of discriminatory challenges here.
Defendant also raises several claims regarding the prosecutor’s summation. However, a review of the cited remarks, including comment on the unexplained presence of defendant in the stolen car, demonstrates that they were all within the *482bounds of legitimate advocacy and responsive to the arguments made by defense counsel’s summation arguments.
We have considered all defendant’s remaining arguments and find them to be without merit. Concur — Milonas, J. P., Ellerin, Asch and Rubin, JJ.